           Case 1:20-cv-10405-AJN Document 8 Filed 12/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                    12/17/2020


 I.C.C.,

                       Petitioner,
                                                                  20-cv-10405 (AJN)
               –v–
                                                                        ORDER
 Thomas Decker, et al.,

                       Respondents.


ALISON J. NATHAN, District Judge:

       The parties shall confer and submit a joint letter with a proposed briefing schedule for the

Petitioner’s petition for writ of habeas corpus by December 21, 2020.

       SO ORDERED.

    Dated: December 17, 2020
           New York, New York
                                                    ____________________________________
                                                              ALISON J. NATHAN
                                                            United States District Judge
